DETAILED ACTION
This Office action is in response to the application filed 4 December 2020.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for PUF generation and use, classified in H04L 9/3278.
II. Claims 11-16, drawn to a PUF device, classified in H01L 23/573.
III. Claims 17-20, drawn to a method of making a PUF device, classified in H01L 25/50.
The inventions are independent or distinct, each from the other because:
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, e.g., a process which stacks the first and second electrodes on respective sides of the layer of silicon suboxide, and also does not apply an intermediate voltage stress.
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, e.g., used in a system which reads by applying a current greater than 100 nanoamps and utilizes values associated with individual PUF devices.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Haut on 19 October 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/175973 A1 to Kozicki et al. (citations refer to the copy filed by Applicant with the IDS of 7 July 2021; hereinafter “Kozicki”).
Regarding claim 1, Kozicki discloses a system for physical unclonable function (“PUF”) generation (¶ 0037), the system comprising: a plurality of PUF devices, each of the plurality of PUF devices including: 
a first electrochemically-inactive electrode, a second electrochemically-inactive electrode, and a layer of silicon suboxide positioned directly between the first electrochemically-inactive electrode and the second electrochemically-inactive electrode (¶ 0041; Fig. 2); and 
an electronic controller communicably coupled to the plurality of PUF devices and configured to read binary values associated with the plurality of PUF devices (¶ 0051).
Regarding claim 2, Kozicki discloses the system of claim 1, wherein the first electrochemically-inactive electrode including at least one selected from the group consisting of tungsten, nickel, platinum, titanium nitride, tantalum nitride, titanium tungsten, silicon, and polycrystalline silicon (¶ 0041).
Regarding claim 4, Kozicki discloses the system of claim 1, wherein the electronic controller is further configured to read the binary values by applying a voltage to the plurality of PUF devices, wherein the voltage is less than or equal to 1 volt (¶ 0062).
Regarding claim 5, Kozicki discloses the system of claim 1, wherein the electronic controller is further configured to read the binary values by applying a current to the plurality of PUF devices, wherein the current is less than or equal to 100 nanoamps (¶ 0062).
Regarding claim 6, Kozicki discloses the system of claim 1, wherein a thickness of the layer of silicon suboxide is between 4 nanometers and 8 nanometers (¶ 0047).
Regarding claim 7, Kozicki discloses the system of claim 1, wherein an x value of the layer of silicon suboxide is between 1.2 and 1.6 (¶ 0041).
Regarding claim 8, Kozicki discloses the system of claim 1, wherein an x value of the layer of silicon suboxide is about 1.3 (¶ 0041).
Regarding claim 9, Kozicki discloses the system of claim 1, wherein the electronic controller is further configured to: test the plurality of PUF devices to determine PUF devices with low error rates, select a subset of the plurality of PUF devices from the PUF devices with low error rates, and determine a binary number by reading the binary values associated with the subset of the plurality of PUF devices (¶ 0063).
Regarding claim 10, Kozicki discloses the system of claim 1, wherein the plurality of PUF devices are arranged in a crossbar array (¶ 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozicki as applied to claims 1-2 above, and further in view of US 7,372,065 B2 to Kozicki et al. (cited in the IDS filed 7 July 2021; hereinafter “Kozicki ‘065”).
Regarding claim 3, Kozicki discloses the system of claim 2, however fails to expressly disclose wherein the second electrochemically-inactive electrode including at least one selected from the group consisting of tungsten, nickel, platinum, titanium nitride, tantalum nitride, titanium tungsten, silicon, and polycrystalline silicon.  In the same field of endeavor, Kozicki ‘065 discloses a device including a first electrode, a second electrode (col. 8, lines 43-54; col. 9, lines 28-35), and a layer of silicon suboxide 140 (col. 9, lines 53-60) positioned between the first and second electrode (col. 8, lines 43-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials as disclosed in Kozicki ‘065 in the devices of Kozicki for the purpose of utilizing art-recognized alternative materials known to be suitable for use in electrodes of programmable metallization devices (Kozicki ‘065, col. 8, lines 43-54; see also Kozicki ¶ 0005).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
4 November 2022




/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813